DETAILED ACTION
	1. The response filed 11 January 2022 has been fully considered.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 21 and 29 are cancelled.
Claims 1-20, 22-28 and 30-31 are currently pending.
Claims 1-20, 22-28 and 30-31 are allowed.

Drawings
4. The drawings filed 12 October 2018 were previously accepted in the Office action mailed 27 October 2021.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: 
The objections to claims 3, 8 and 18 are withdrawn in view of the claim amendments filed 11 January 2022.
The rejection of claims 5-7, 20, 22 and 31 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 11 January 2022.
The rejection of claims 8-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,151,763 B2 (17 January 2019 IDS Document) is withdrawn in view of the Terminal Disclaimer filed and accepted on 10 January 2022.
J Clin Endocritnol Metab 2009, 94(9), pgs. 3121-3131; newly cited) is withdrawn in view of the Terminal Disclaimer filed and accepted on 10 January 2022.
It is noted that the claims are patent eligible because the claims require the performance of obtaining baseline cortisol and ACTH levels from one or more pretreatment samples from a patient, administering a GRA to the patient and continuing this administration for a period of not less than 5 weeks to treat ACTH- dependent Cushing’s syndrome and controlling hyperglycemia secondary to hypercortisolemia in the patient, and obtaining GRA-exposed ACTH and cortisol levels from one or more GRA- exposed samples from the patient for a patient with Cushing’s syndrome caused by excess ACTH from a tumor or due to pituitary hyperplasia. This combination of additional elements equates to something more than what is well-understood, routine and conventional in the art at the time of the effective filing date of the invention as the prior art does not provide evidence of the conventionality of this combination of additional elements.
It is further noted that the instant claims are free from the prior art as the prior art does not teach nor fairly suggest calculating a baseline ratio and GRA-exposed ratio of cortisol to ACTH and diagnosing the patient has having Ectopic Cushing’s syndrome if the GRA-exposed C:A ratio is lower than the baseline C:A ratio or diagnosing the patient as having Cushing’s Disease if the GRA-exposed C:A ratio is higher than the baseline ratio in claims 1 and 16 and a positive diagnosis for Ectopic Cushing’s syndrome if the differential relationship represents or exceeds a pre-determined decrease of the GRA-exposed levels as compared to baseline levels and a positive diagnosis for Cushing’s Disease if the differential relationship represents or exceeds predetermined increase of the GRA-exposed levels as compared to the baseline levels in claims 8 and 23. The closest prior art of record is Ehrenkranz et al. (The Endocrine Society’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. Claims 1-20, 22-28 and 30-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631